  Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 1 of 36 PageID #:2231




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


LEGRAIN WINSTON, MICHELLE         )
STRICKLAND, I.V. NEWSON, JR.,     )
SAMUEL PAGE, WILFORD FERGUSON,    )
CECIL WILLIAMS, DAVID WALKER,     )
TYRONE MCGHEE, and VICTOR         )
SLAUGHTER,                        )
                                  )
           Plaintiffs,            )
                                  )
           vs.                    )                       Case No. 18 C 5726
                                  )
THOMAS J. DART, Sheriff of Cook   )
County, JOSEPH RANZINO, GREGORY   )
SHIELDS, THOMAS NEAL, CHRISTOPHER )
ROHLOFF, and COUNTY OF COOK,      )
                                  )
           Defendants.            )

                                 AMENDED
                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       The plaintiffs in this case are African-American former and current officers in the

Electronic Monitoring Unit (EMU) in the Cook County Sheriff's Department. They sued

the sheriff, Thomas J. Dart, and four individual supervisors—Thomas Neal, Joseph

Ranzino, Christopher Rohloff, and Gregory Shields—for violations of 42 U.S.C. § 1981,

Title VII, and the Illinois Human Rights Act (IHRA). The plaintiffs have also sued the

Cook County Sheriff's Department under Monell v. Department of Social Services of the

City of New York, 436 U.S. 658 (1978), contending that the Sheriff's policies caused

violations of their constitutional rights. The plaintiffs' complaint includes nine claims,

including federal law claims of race discrimination based on denial of promotions,
    Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 2 of 36 PageID #:2232




hostile work environment based on racial harassment, and retaliation, as well as state

law claims of negligent retention and respondeat superior. The plaintiffs also seek

declaratory relief based on the defendants' alleged Title VII and IHRA violations.

        The defendants previously moved to dismiss all nine counts. On June 4, 2019,

the Court ruled on the defendants' motion to dismiss the complaint, see dkt. no. 59; it

granted the motion with respect to the section 1981 official-capacity claims, but denied

the motion as to the plaintiffs' Title VII, IHRA, and section 1981 individual-capacity

claims.

        On December 21, 2020, the defendants moved for summary judgment on the

plaintiffs' remaining claims. The Court issued a decision on the motion on June 24,

2021. See Winston v. Dart, No. 18 C 5726, 2021 WL 2588781 (N.D. Ill. June 24, 2021)

(Winston II). In that order, the Court granted summary judgment for the defendants on

all of the plaintiffs' claims except for Winston and Strickland's hostile work environment

claims. On July 13, 2021, Shields moved for reconsideration of the June 24 order with

respect to plaintiff Michelle Strickland. 1 See Mot. for Reconsideration (dkt. no. 121).

The Court granted that motion because it made a material factual error in the June 24

decision, which the Court describes in more detail in this order.

        For the reasons stated below, the Court revises its prior summary judgment




1 Only Shields moved for reconsideration, but Sheriff Dart, the plaintiffs' employer, is the
only proper defendant on the plaintiffs' Title VII claims (count 3). Dart is also a
defendant on the plaintiffs' claims under 42 U.S.C. § 1981 (count 1), which the Court is
construing (at least partially) as being asserted under 42 U.S.C. § 1983. See Winston I,
2019 WL 2357046, at *2-3 (discussing these issues). These matters will have to be
worked out prior to the trial on Winston's remaining claims. That aside, the Court has
treated Shields's motion for reconsideration as having been filed by all of the
defendants.
                                             2
  Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 3 of 36 PageID #:2233




order. The Court now grants summary judgment in favor of the defendants on

Strickland's hostile work environment claims under 42 U.S.C. § 1981 (count 1) and Title

VII (count 3).

                                       Background

       The Court assumes familiarity with the case's factual and procedural background,

which the Court has described in its prior written opinions. See Winston v. Dart, No. 18

C 5726, 2019 WL 2357046 (N.D. Ill. June 4, 2019) (Winston I); Winston II. The

following facts are undisputed except where otherwise noted.

       All nine plaintiffs are current or former investigators with the Electronic Monitoring

Unit of the Cook County Sheriff's Department. Plaintiffs LeGrain Winston, I.V. Newson,

Jr., Samuel Page, Wilford Ferguson, Cecil Williams, David Walker, Tyrone McGhee,

and Victor Slaughter are African-American men. One plaintiff, Michelle Strickland, is an

African-American woman. Winston, Ferguson, Williams, Walker, McGhee, and

Slaughter are currently working in the EMU. Newson retired in 2019, and Page retired

in 2018. Strickland worked in the EMU from March 2014 to April 2015. Defendant Dart

is the Cook County Sheriff. Defendant Thomas Neal was a chief in the EMU until he

retired in August 2017. Defendant Ranzino was also a chief in the EMU until his

removal on April 22, 2015. Defendant Christopher Rohloff is currently a deputy chief in

the EMU. Defendant Shields was the executive director of the EMU until he retired on

December 31, 2019.

       Winston, Page, and Slaughter timely filed a charge of discrimination with the

United States Equal Employment Opportunity Commission (EEOC) on or about July 25,

2016, alleging that they experienced race discrimination, harassment, and retaliation for



                                             3
     Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 4 of 36 PageID #:2234




engaging in protected activities. Plaintiff Newson filed a charge with the EEOC on

October 11, 2017. They received their right-to-sue letters from the EEOC on May 23,

2018, 2 and they and the other plaintiffs filed the present lawsuit on August 21, 2018.

A.       The EMU

         EMU investigators work in any of three main assignments: (1) the Technical

Services Section (TSS), which involves interviewing program participants, reviewing

criminal backgrounds, assigning equipment to participants, and installing ankle

monitors; (2) patrol, which involves delivering plan participants, performing home

checks, and responding to program alarms; and (3) office, which includes dispatching

others for job assignments. The parties agree that pursuant to an applicable collective

bargaining agreement, the Sheriff's Department has the exclusive right to assign any

employee permanently or temporarily within the same division or unit. Investigators

may bid for certain shifts or off days.

         The defendants contend that none of the individual defendants other than Sheriff

Dart had the power to hire, fire, promote, demote, or transfer EMU investigators

because deputy chiefs, chiefs, and the executive director do not have the power to do

so. The plaintiffs disagree; they contend that the individual defendants (Ranzino,

Shields, Neal, and Rohloff) controlled the promotion process, prevented them from

being promoted, and assigned them work.



2 Although the other plaintiffs never filed a charge with the EEOC, the Court ruled in the
order on the motion to dismiss that the plaintiffs who failed to exhaust their
administrative remedies could proceed via the single-filing rule because their allegations
of discriminatory conduct are sufficiently similar to the factual contentions plaintiffs
Winston, Page, Slaughter, and Newson alleged in their EEOC charges. Winston, 2019
WL 2357046 at *2 ("The charges filed by Winston, Page, Slaughter, and Newson put
the sheriff's office on notice of the relevant allegations. . . .").
                                             4
     Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 5 of 36 PageID #:2235




         The defendants also contend that the Cook County Sheriff's Department has a

policy that prohibits discrimination, harassment, and retaliation, and provides that

employees should report instances of prohibited conduct to their supervisor, Human

Resources, or the Office of Professional Review (OPR); they further contend that all the

plaintiffs understood these policy provisions. The defendants also contend that the

majority of the investigators in the EMU are African-American. The plaintiffs dispute all

these contentions, in part based on hearsay objections and also based on contradictory

deposition testimonies. See Pls' Resp. to Defs.' Stat. of Facts, ¶ 24 (hearsay objection),

¶ 25 (stating that plaintiff Strickland "denied that the majority of EM investigators were

African-American" during her deposition), ¶ 27 (testimony that defendant Neal "did not

remember receiving any training from the Sheriff's office concerning racial harassment

in the workplace" during his deposition) (dkt. no. 114).

B.       Evidence of discrimination

         The evidence in this case concerns racially offensive conduct by different

individual defendants against different individual plaintiffs. For clarity's sake, the Court

will address the claims on a plaintiff-by-plaintiff basis.

         1.    Racially discriminatory conduct

         The plaintiffs contend that the individual defendants—Neal, Ranzino, Rohloff,

and Shields—used racial epithets and engaged in other racially offensive conduct

against them. Some plaintiffs also witnessed the defendants commit this conduct

against other plaintiffs.

               a.     Racist comments

         Winston testified that defendant Neal called him a "crook" in 2011 when they



                                               5
  Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 6 of 36 PageID #:2236




were discussing overtime work. Defs.' Ex. I, Winston Dep. 108:5-109:4. Winston did

not report this incident to anyone. Williams testified during his deposition that defendant

Rohloff used the term "you people" to him. Defs.' Ex. C, Williams Dep. 94:14-95:2.

Williams's testimony suggested that the use of the term was racially hostile and

derogatory. He did not report the incident to anyone. See id.

       Several plaintiffs testified about inappropriate racist comments by defendant

Ranzino. Winston testified that Ranzino called him the N-word once and used the word

"boy" or "boys" numerous times to address African-American investigators during roll

call; it is unclear from the record when these incidents occurred. Winston Dep. 90:22-

94:10. Winston further testified that defendant Ranzino stated that "all of you look

alike," in reference to African-American investigators in the EMU, on April 9, 2015. Id.

at 88:6-89:16. Based on this incident, Winston filed a complaint with OPR on April 20,

2015. Id.; see also Defs.' Ex. I, Winston Complaint Register (ECF page ID #1024).

Walker and Slaughter gave statements about the April 9 incident to Human Resources.

Defs.' Ex. B, Walker Dep. 159:19-162:3; Defs.' Ex. E, Slaughter Dep. 83:5-84:7. Walker

also heard defendant Ranzino make these comments. Walker Dep. 159:19-169:24.

       In addition, Walker testified that Ranzino used the N-word approximately two or

three times over the course of Walker's thirty-year career; Walker never notified any

supervisors or reported these incidents to anyone. Walker Dep. 90:24-96:19. He

testified that he never reported the use of any racist language by any supervisor. Id. at

90:7-18, 93:12-95:24. Newson testified that defendant Ranzino used the N-word in

front of his partner, but Newson did not personally witness the incident or report it.

Defs.' Ex. A, Newson Dep. 45:5-7; 53-56:9. Page testified that Ranzino used the term



                                             6
  Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 7 of 36 PageID #:2237




"you people" in reference to African-American investigators. Defs.' Ex. D, Page Dep.

103:13-104:5, 134:20-135:12, 184:4-191:4.

       Williams filed a complaint with OPR, claiming that on April 16, 2015, Ranzino told

him "[I'm] not scared of you" in a threatening voice. Williams Dep. 246:6-247:5; Defs.'

Stat. of Facts. ¶ 37. Williams also testified that Ranzino said to him, "are you sure you

wanna mess with me" in a threatening voice. Williams Dep. 240:3-16, 244:5-247:18,

248:16-252:9. Williams did not report any instances of anything he characterized as

racism. In April 2015, Ranzino was transferred out of the EMU. Ranzino testified that

he did not know why he was transferred. Defs.' Ex. K, Ranzino Dep. 73:8-12.

       Turning to evidence involving defendant Shields, Winston testified and Strickland

corroborated during her deposition testimony that Shields called her "nappy head"—a

racist description of an African-American person's hair—in front of other investigators.

Defs.' Ex. F, Strickland Dep. 129:19-130:4; 132:9-19. The evidence before the Court

reflects that Shields did not say this to Strickland or in her presence. Rather, Strickland

testified that she "was no longer in earshot," "did not hear him say it," and learned of

Shields's comment because Winston made her aware of it. Id. at 51:5-52:9. Strickland

also testified that Shields referred to investigators as "you people" and "you all" during

roll call, which she believed was racially offensive. Id. at 57:15-22. She did not report

these comments to HR or OPR. Id. at 57:20-58:23.

       Winston also testified that Shields told him that he would try his best to get him

fired, sometime in August 2015. Winston Dep. 99:16-20. Ferguson also testified that

Shields used the N-word "all the time" in "casual conversation, such as, 'what's up my

[N-word]s,' meaning 'Like, hey, how are you all doing?'" Pls.' Resp. to Defs.' Stat. of



                                             7
  Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 8 of 36 PageID #:2238




Facts. ¶ 28; Defs.' Ex. J, Ferguson Dep. 147:2-148:1, 149:13-150:14. Ferguson did not

report this to OPR.

              b.      Hostile working conditions

       Certain plaintiffs also testified about harassing conduct that they believe created

a racially hostile work environment. Page testified that he believes that Ranzino created

a hostile work environment by telling him to "[g]et it done," "[g]et it right," or "[y]ou're not

finished yet? Hurry up." Defs.' Stat. of Facts ¶ 34 (dkt. no. 110); Page Dep. 147:15-

148:20 (internal quotations omitted). Page also testified that he believed that Ranzino's

attitude toward him was hostile and negative. Id. at 148:6-10. Furthermore, he said

that supervisors would respond harshly when African-American investigators asked

questions during roll call. Id. at 189:22-190:18. Likewise, Strickland testified that the

work environment was hostile because it made her feel alienated, outcasted, and

treated differently. Strickland Dep. 21:16-24. Newson testified that he found the work

environment hostile because African-American investigators were assigned to high-

incident areas of Cook County, whereas white investigators were assigned to the

suburbs. Newson Dep. 65:11-66:23.

       Numerous plaintiffs testified that they faced what they characterized as racially-

motivated discipline or retaliation for filing grievances and complaints. For instance,

many plaintiffs testified that they were disproportionately disciplined and written up

compared to non-African-American investigators in the EMU. These plaintiffs contend

that disciplinary action was based on race and/or retaliation for participation in protected

activities, such as filing complaints and grievances against certain supervisors. The

plaintiffs point out that defendant Neal testified during his deposition that EMU



                                               8
  Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 9 of 36 PageID #:2239




supervisors were aware of the plaintiffs' complaints regarding discrimination in work

assignments and disciplinary write-ups.

       Page testified that he was threatened with write-ups because of his race, but he

also testified that he was never actually written up. Page Dep. 105:24-106:22. Winston

testified that supervisors yell at African-American investigators, write them up for

discipline, and characterize them as argumentative but that they do not treat non-

African-American investigators the same way. Winston Dep. 269:2-286:22. With

respect to disciplinary action, Slaughter testified that he received two instances of

discipline; the first was reduced and the second was eliminated. Slaughter Dep. 66:11-

13, 68:22-69:5, 71:10-13. He also testified that defendant Rohloff did not allow him to

partner with another African-American employee, but white employees were allowed to

partner together. Id. at 95:6-24.

       In July 2015, there was an incident involving Ferguson and Winston. They were

erroneously subpoenaed to come to court. Ferguson Dep. 55:2-59:20. Because of the

error, which was no fault of their own, they used court time as a tour of duty, apparently

without authorization. Court time includes assignments where investigators are

scheduled to appear in court for criminal proceedings. A tour of duty, in contrast, refers

to the time investigators spend stationed or assigned to a particular area of Cook

County to provide assistance or protection. The record suggests that Shields suspected

that Winston and Ferguson falsely recorded that they were on court duty, which

prompted him to investigate whether they committed "time theft." Winston testified that

Shields wrote a false complaint against him for timecard fraud, but no discipline appears

to have followed. Winston Dep. 127:20-132:13, 171:10-16. Ferguson testified that a



                                             9
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 10 of 36 PageID #:2240




white investigator who was investigated for committing timecard fraud during the same

incident was paid for his court time; neither Winston nor Ferguson were paid for the

date just discussed. Ferguson Dep. 55:2-56:9.

       Some plaintiffs also testified that African-American personnel received less

desirable work assignments on account of their race or as retaliation for protected

activities. For instance, Ferguson testified that Ranzino would intimidate him and

threaten to put him in TSS, and that he (Ferguson) believed assignments to TSS were a

punishment to African-American investigators. Defs.' Ex. M, Ferguson Dep. Vol. II,

158:19-159:1. Other plaintiffs corroborated Ferguson's testimony that TSS was an

undesirable assignment. Strickland testified that receiving TSS assignments was a

form of discipline and that she was unfairly assigned to TSS because of her race.

Strickland Dep. 63:23-64:2, 106:15-24, 108:17-22. She also testified that Ranzino

assigned her to secretarial duties about two times, which she believed is racist. Id. at

38:9-39:12.

       Moreover, certain plaintiffs were removed from supervisory roles or the EMU

altogether; some attribute their removal to discrimination. Page stopped working as an

EMU supervisor in either 2013 or 2014; he does not know who made the decision to

remove him. Page Dep. 62:1-20, 64:14-16. Ferguson testified that he believes he was

removed from EMU because of this lawsuit. Ferguson Dep. Vol. II 120:17-122:16.

Walker, a former supervisor, does not know who decided to move his supervisor title but

he says it happened in 2002 or 2003. Walker Dep. 62:3-63:23.

              c.     Promotion denial

       Several plaintiffs also complained about the lack of promotional opportunities for



                                            10
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 11 of 36 PageID #:2241




African-American investigators, but only some plaintiffs attribute this to race. Walker

applied for one promotion, but he failed the physical test required for the job. Walker

Dep. 67:20-70:2. Winston testified that he requested a promotion, but Shields denied it;

Winston appears to theorize that he was denied the promotion because of his race. His

testimony regarding the denial was otherwise conclusory.

       2.     Other evidence

       Some plaintiffs believe they did not face any racially-motivated discipline, hostile

working conditions, or retaliation in the EMU. Newson, for example, testified that the

discipline he faced was not based on race. Newson Dep. 95:11-21, 106:1-9, 124:23-

125:2, 157:17-19, 21:1-5. The plaintiffs do not argue otherwise in opposing summary

judgment. Slaughter also testified that he believed TSS assignments were a form of

discipline, although he believed that non-African-American officers also received TSS

assignments as disciplinary action. Slaughter Dep. 30:14-19, 31:10-15, 43:4-5, 55:1-3,

59:15-19, 130:3-18, 170:22-171:15. Further, Slaughter testified that he faced no

retaliation as a result of this lawsuit. Id. at 41:9-15.

       Strickland received three instances of discipline, all of which were reduced by

Shields or other supervisor through grievance process. She initially testified during her

deposition that she did not believe she was disciplined because of her race. Strickland

Dep. 93:2-9, 95:18-20, 96:9-16, 97:17-22, 99:20-100:4, 105:6-23, 106:9-11, 130:5-8,

142:17-143:11. But she later testified that she believes Rohloff is racist and sexist

based on an incident where he suspended her for five days and wrote her up for an

offense, but a white investigator who committed the same offense was not written up.

Id. at 124:22-125:22. As indicated, Shields reduced Strickland's discipline to a written



                                               11
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 12 of 36 PageID #:2242




reprimand. Id. at 95:15-23. Strickland further testified that she never heard Ranzino

make racist comments. Id. at 79:12-80:22. Ferguson testified that he thought the work

environment in TSS was hostile because it was unsanitary, not because of anything

having to do with race. Ferguson Dep. Vol II 157:7-158:11; Ferguson Dep. 37:2-11;

38:8-40; 158:3-7. Williams complained about being assigned to TSS, but he said it was

a punishment for making errors or for lack of productivity and not attributable to race.

Williams Dep. 84:21-85:7. McGhee offered similar testimony. Defs.' Ex. G, McGhee

Dep. 57:11-22. McGhee testified that being assigned to TSS was no better or worse

than being assigned to street patrol but that health conditions are worse in TSS than

patrol. Id. at 31:6-8; 31:6-10. McGhee also testified that Ranzino made assignment

decisions based on friendships, not race. Id. 59:22-60:9.

       Williams testified that he received a one-day suspension in 2014, but it was not

based on race; he was disciplined for walking on a freshly-waxed floor. He received

another suspension for taking vehicle keys home. Williams Dep. 75:6-20, 78:15-19,

77:10-15, 79:21-24, 80:6-13, 83:4-8, 96:7-24, 124:17-125:7.

C.     Municipal liability

       The plaintiffs contend that the Sheriff's Department is liable under Monell

because the misconduct committed by EMU supervisors was based on its policy and

practice of failing to discipline, supervise, and control supervisors, including Neal,

Ranzino, Rohloff, and Shields. The record does not appear to include any factual

evidence regarding the existence of an express municipal policy or custom on the part

of the Cook County Sheriff's Department; nor does it include evidence indicating that the

misconduct was caused by an official with final policy-making authority, such as Sheriff



                                             12
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 13 of 36 PageID #:2243




Dart. Rather, the evidence underlying the plaintiffs' Monell claim against Cook County

concerns the misconduct committed by the individual supervisor defendants.

       Relatedly, the plaintiffs contend that Dart and Cook County are liable under state

law for the negligent retention of defendants Neal, Ranzino, Rohloff, and Shields. The

plaintiffs describe these individual defendants as unfit supervisors. The plaintiffs also

appear to advance a respondeat superior theory with respect to their state law tort

claim. The plaintiffs say that the individual defendants were agents of Cook County

acting within the scope of their employment when they committed discriminatory acts

against African-American investigators in the EMU. The record, however, does not

appear to include any evidence that could establish any of the elements of these state

law claims, such as an injury proximately caused by the Sheriff Department's alleged

breach.

       On December 21, 2020, the defendants moved for summary judgment on the

plaintiffs' claims.

                                       Discussion

       To prevail on their summary judgment motion, the defendants must demonstrate

that "there is no genuine dispute as to any material fact and that the movant is entitled

to judgment as a matter of law." Fed. R. Civ. P. 56(a). "A genuine issue of material fact

arises only if sufficient evidence favoring the nonmoving party exists to permit a jury to

return a verdict for that party." Egonmwan v. Cook Cty. Sheriff's Dep't, 602 F.3d 845,

849 (7th Cir. 2010) (quotation marks omitted). The Court views the evidence and draws

all inferences in favor of the nonmoving party. See Cervantes v. Ardagh Grp., 914 F.3d

560, 564 (7th Cir. 2019). The plaintiffs must identify "specific, admissible evidence



                                            13
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 14 of 36 PageID #:2244




showing that there is a genuine dispute of material fact for trial." Grant v. Trs. of Ind.

Univ., 870 F.3d 562, 568 (7th Cir. 2017). "If the nonmoving party fails to establish the

existence of an element essential to his case, one on which he would bear the burden

of proof at trial, summary judgment must be granted to the moving party." Cervantes,

914 F.3d at 564.

       The Court will apply the same analysis to the plaintiffs' Title VII, IHRA, and

section 1981 discrimination claims. Johnson v. Advocate Health & Hosps. Corp., 892

F.3d 887, 892 n.1 (7th Cir. 2018); Humphries v. CBOCS West, Inc., 474 F.3d 387, 403

(7th Cir. 2007). As explained below, the plaintiffs' section 1981 claims are individual-

capacity claims, which the Court construes as arising under 42 U.S.C. § 1983. See

Smith v. Chief Judge of Cir. Ct. of Cook Cty., No. 17 C 8341, 2021 WL 767624, at *1 n.2

(N.D. Ill. Feb. 26, 2021).

A.     Webb declaration

       Prior to addressing the merits of the defendants' motion for summary judgment,

the Court must address the plaintiffs' argument that a declaration was improperly

submitted by the defendants. In short, the plaintiffs argue in their response brief that the

declaration from an EMU supervisor, John Webb, who is not a defendant in this case, is

improper under Federal Rule of Civil Procedure 56(e) because it is not based on

personal knowledge. See Pls.' Resp. Br. at 2 (dkt. no. 116). The plaintiffs' argument

actually concerns Federal Rule of Civil Procedure 56(c)(4), which provides that "[a]n

affidavit or declaration used to support or oppose a motion must be made on personal

knowledge." Webb's four-page declaration concerns the EMU's policies, programs,

assignments; his role and responsibilities as an EMU director; promotional processes;



                                             14
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 15 of 36 PageID #:2245




and one sentence regarding Ranzino's transfer out of the EMU following Winston's

complaint. See Defs.' Ex. S, Webb Decl. (dkt. no. 109-1). In reviewing the declaration,

the Court concludes that it meets the criteria set out in Rule 56(c)(4) and denies the

plaintiffs' request to strike it under the Rule.

       The plaintiffs also contend that the defendants did not disclose Webb as a

witness as required under Federal Rule of Civil Procedure 26. Pls.' Resp. Br. at 2-4.

But the defendants submitted into evidence an e-mail identifying Webb as a witness in

an amended disclosure in February 2020. See dkt. no. 117, ECF page ID #2152-53.

Moreover, the plaintiffs took Webb's deposition. The plaintiffs' argument based on Rule

26 lacks merit. The Court denies their request to strike the declaration on this basis.

B.     Administrative remedies

       The defendants seek dismissal of the plaintiffs' IHRA claim for failure to exhaust

administrative remedies with the Illinois Department of Human Rights (IDHR).

Accordingly, the defendants argue that this Court lacks jurisdiction over the IHRA

claims—hostile work environment, race discrimination, and retaliation—which are in

count 5 and 6 of the plaintiffs' complaint.

       The plaintiffs contend that this Court has jurisdiction over the IHRA claims and

describe the steps they took to exhaust their administrative remedies with respect to

their EEOC and IHRA claims. See Pls.' Resp. Br. at 18. Specifically, Winston, Page,

and Slaughter cross-filed EEOC and IDHR charges on July 25, 2016. Those plaintiffs

received right-to-sue letters from the EEOC on May 23, 2018, which gave them ninety

days to file a federal lawsuit. The plaintiffs filed this complaint on August 1, 2018. The

plaintiffs contend that because of the cross-filing, they have now exhausted their



                                               15
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 16 of 36 PageID #:2246




administrative remedies with respect to their IHRA claims.

       The plaintiffs' argument lacks merit. The right-to-sue letters issued by the EEOC

in 2018 address the plaintiffs' Title VII claims, not the IHRA claims. Although the IDHR

and EEOC have a workshare agreement whereby a charge filed with one is

automatically cross-filed with the other, see Carlson v. Christian Bros. Servs., 840 F.3d

366, 367 (7th Cir. 2016) (describing cross-filing arrangement), the IHRA requires

plaintiffs to complete additional administrative remedies. See 775 Ill. Comp. Stat. § 5/8-

111(D). Hence, the EEOC letters "cannot be used as a substitute" for exhaustion of

IHRA administrative remedies. Principe v. Village of Melrose Park, No. 20 C 1545,

2020 WL 4815908, at *5 (N.D. Ill. Aug. 18, 2020) (citing Perez v. Cook County Sheriff's

Office, No. 19 C 1788, 2020 WL 777288, at *3 (N.D. Ill. Feb. 18, 2020)); see also

Anderson v. Centers for New Horizons, Inc., 891 F. Supp. 2d 956, 960 (N.D. Ill. 2012)

("plaintiff cannot rely on the EEOC right to sue letters that she received to establish a

right to sue under the IHRA"). This Court cannot exercise jurisdiction over the plaintiffs'

IHRA claims unless and until they obtain a final order from the IDHR.

       In this case, there is no evidence of a final order issued by the IDHR to any of the

plaintiffs. The Court therefore concludes that the plaintiffs have not exhausted their

administrative remedies with respect to their IHRA claims in count 5 and 6. Accordingly,

the IHRA claims—concerning hostile work environment, race discrimination, and

retaliation—are dismissed for lack of jurisdiction.

C.     Race discrimination claims

       In count 1 and count 3, the plaintiffs assert race discrimination claims based on

two different federal statutes. See Compl. ¶¶ 87-92, 98-104. In count 1, the plaintiffs



                                             16
    Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 17 of 36 PageID #:2247




assert a race discrimination and hostile work environment claim under the Civil Rights

Act of 1866, which is codified at 42 U.S.C. § 1981. In count 3, they assert race

discrimination in promotions claims and hostile work environment claims under Title VII.

This Court evaluates discrimination claims brought under these statutes based on the

same standard. See Purtue v. Wisconsin Dep't of Corr., 963 F.3d 598, 601 (7th Cir.

2020) (explaining that these claims "stand or fall together").

        Section 1981 prohibits race discrimination and specifically states that the rights it

protects "are protected against . . . impairment under color of State law." 42 U.S.C. §

1981(c). In this case, the plaintiffs' claims against the individual defendants—Dart, Neal

Ranzino, Rohloff, Shields—are based on the rights conferred in section 1981. But the

remedy for a violation of section 1981 by a state actor is provided by 42 U.S.C. § 1983.

Campbell v. Forest Preserve District of Cook County, 752 F.3d 665, 666, 671 (7th Cir.

2014). In light of this precedent, this Court ruled in a prior order that it would construe

the plaintiffs' section 1981 individual-capacity claims under section 1983. See Winston,

2019 WL 2357046, at *3. The Court also explained that section 1981 does not allow

official-capacity claims. Id. Thus, the Court dismissed the plaintiffs' official-capacity

claims, leaving only their individual-capacity claims; the Court will refer to these claims

as section 1983 claims. 3 Id.




3 The Court also pointed out in the prior order that the Seventh Circuit has not weighed
in on whether an individual-capacity section 1981 claim, brought under section 1983, is
viable if the plaintiffs' contentions concern government employee action committed
within the scope of employment. Another judge of this Court has suggested that such
claims are not viable. In Edmond v. City of Chicago, No. 17 C 4858, 2018 WL 5994929
(N.D. Ill. Nov. 15, 2018), Judge Gottschall held that that individual-capacity claims
based on section 1981 are only appropriate where the defendants' conduct in violation
of section 1981 "is not fairly attributable to the state." Id. at *9. Because the Court is
                                              17
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 18 of 36 PageID #:2248




       The plaintiffs contend with respect to both the section 1983 and Title VII claims

that the defendants subjected them to race discrimination by denying them promotions

and fostered a hostile work environment by "subjecting them to ongoing intimidation,

ridicule, disproportionate disciplinary action, insults based upon their race and

disproportionate duty assignments based upon their race." Id. ¶ 99.

       The Seventh Circuit has held that when an employer moves for summary

judgment in a Title VII employment discrimination case, "the singular question for the

district court is whether the plaintiff has introduced evidence that would permit a

reasonable factfinder to conclude that the plaintiff's race, ethnicity, sex, religion, or other

proscribed factor caused the discharge or other adverse employment action." Purtue,

963 F.3d at 602 (internal quotations omitted). In assessing a discrimination claim, the

"[e]vidence must be considered as a whole, rather than asking whether any particular

piece of evidence proves the case by itself—or whether just the 'direct' evidence does

so, or the 'indirect' evidence." Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir.

2016). The Seventh Circuit instructs district courts to apply the Ortiz framework

"regardless of whether the court also analyzes the evidence pursuant to [the] McDonnell

Douglas [framework]." Ortiz, 834 F.3d at 765. The McDonnell Douglas burden-shifting

method of proof requires the plaintiff to meet four distinct elements of a prima facie

case, upon which the burden shifts to the defendant to articulate a legitimate,

nondiscriminatory reason for the adverse employment action, and then back to the

plaintiff to show that the proffered reason is pretextual. See McDonnell Douglas Corp.




construing the claims as being asserted under section 1983, it need not reach a
decision on this point.
                                              18
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 19 of 36 PageID #:2249




v. Green, 411 U.S. 792 (1973). Among the prima facie elements under McDonnell

Douglas is comparator evidence—i.e., the plaintiff must show that similarly situated

employees who are not members of the protected class were treated more favorably. In

this case, there is no record evidence of any comparators, and the plaintiffs do not

appear to advance any argument concerning comparator employees. For this reason,

the Court will exclusively evaluate the evidence pursuant to the Ortiz rubric.

       The Court notes that certain factual allegations in the plaintiffs' complaint are

inconsistent with the evidence obtained in discovery. In the complaint, for example, the

plaintiffs allege that "Director Shields and his subordinate supervisors regularly called

Plaintiffs words such as '[n-word], crooks' and other derogatory and racist comments."

Compl. ¶ 80. The record evidence, however, references just a handful of distinct

occurrences of racist and derogatory comments from different supervisors, which were

directed at different plaintiffs at different times.

       First, defendant Shields is alleged to have referred to plaintiff Strickland as a

"nappy head"—a derogatory description of African-American persons' hair—sometime

between 2013 and 2016. He also allegedly referred to investigators as "you all" or "you

people," which Strickland believed was racially offensive language, although she did not

report it to HR or OPR. Defendant Ranzino is also alleged to have made three

derogatory comments. He called Winston the N-word sometime in 2012. He also

referred to Winston and other African-American investigators "boy" or "boys" sometime

in 2012. Finally, Ranzino stated to African-American investigators that "all of you look

alike" on April 9, 2015. Defendant Ranzino was transferred out of the EMU less than

two weeks later—on April 22—after Winston complained that Ranzino made



                                                19
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 20 of 36 PageID #:2250




inappropriate comments.

       1.      Denial of promotions

       Certain plaintiffs complained that there were no promotional opportunities for

African-American investigators. Winston contends that defendant Shields denied him a

promotion because of his race, but there is no evidence in the record of any promotion

decision regarding Winston's employment, let alone one that was based on his race or

in any way linked to the discriminatory remarks uttered to him by Ranzino or Shields. In

reviewing Winston's deposition testimony, it is not clear to the Court when Winston

supposedly asked Shields for a promotion and when or on what basis. Shields denied

the request.

       The record shows that Walker applied for a promotion, but he failed the physical

fitness test, which was required by the promotion. There is no evidence that would

permit a reasonable jury to find that the denial was based on his race. Likewise, as

previously mentioned, the plaintiffs contend that Winston asked Shields for a promotion.

The evidence, even taken in the light most favorable to the plaintiffs, falls somewhat

short of this. Winston testified that he "just expressed interest that I wouldn't mind being

a chief" to Neal; it is not clear from the record whether Neal directly responded to

Winston's expression of interest. Winston Dep. 85:14-18. He also told Shields "I

wouldn't mind being a chief or maybe a higher position." Id. at 85:23-86:2. Winston

testified that Shields responded "[t]hat's not going to happen." Id. at 86:3-4. This would

not permit a reasonable jury to find that he actually applied for a promotion and that one

was denied; at most, he made an expression of interest in a higher position, and neither

Neal nor Shields's response amounted to denial of a promotion. All in all, there is no



                                            20
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 21 of 36 PageID #:2251




evidence that Shields or any other defendant denied Winston or any other plaintiff a

promotion because they are African-American. In sum, no reasonable jury could find in

the plaintiffs' favor on their promotion denial claims. The defendants are therefore

entitled to summary judgment on the denial of promotion claims under Title VII and

section 1983.

       2.       Racially hostile work environment

       Turning to the plaintiffs' racially hostile work environment claims, the law provides

that "[s]ubjecting an employee to a hostile work environment counts as an adverse

action ('unlawful employment practice') within the meaning of Title VII's prohibition of

race discrimination in 42 U.S.C. § 2000e-2(a)." Gates v. Bd. of Educ. of the City of

Chicago, 916 F.3d 631, 636 (7th Cir. 2019). Specifically, plaintiff must show that "(1) he

was subject to unwelcome harassment"; "(2) the harassment was based on race (or

another protected category)"; "(3) the harassment was severe or pervasive to a degree

that altered the conditions of employment and created a hostile or abusive work

environment"; "and (4) there is a basis for employer liability." Id. (quoting Robinson v.

Perales, 894 F.3d 818, 828 (7th Cir. 2018)).

       Several plaintiffs contend that there is evidence of disproportionate disciplinary

action towards African-American investigators, assigning African-American investigators

to undesirable or unsafe assignments, and threats of discipline. For instance, Newson

testified that African-American investigators were assigned to high-incident areas

because of their race. Ferguson testified that being assigned to TSS was a punishment

based on race. Slaughter testified that he was disciplined based on his race, but the

first instance of discipline was reduced and the second was eliminated; there is no other



                                            21
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 22 of 36 PageID #:2252




evidence about discipline Slaughter faced, such as why it occurred or why the instances

were reduced and eliminated. Moreover, Page testified that he was threatened with

write-ups because of his race, but he was never written up and therefore no adverse

employment action ever occurred.

       There is no evidentiary foundation for Ferguson and Newson's contentions with

respect to the EMU's assignment process; their beliefs regarding the motivations of

others are not properly admissible in evidence, and they have offered nothing else to

support these contentions. Slaughter and Page's testimony is conclusory and vague.

"We acknowledge that uncorroborated, self-serving testimony may suffice to prevent

summary judgment in some circumstances . . . but [the plaintiffs'] stated beliefs cannot

create a genuine issue of material fact when those beliefs lack a foundation of personal

knowledge." Montgomery v. American Airlines, Inc., 626 F.3d 382, 395-96 (internal

citations omitted) (7th Cir. 2010). "[M]ere conclusory allegations do not constitute

evidence." Id. at 389. The law is clear: before any of the plaintiffs "can benefit from a

favorable view of evidence, [they] must first actually place evidence before the courts."

Id. There is no evidence that supports these plaintiffs' claim of a racially hostile work

environment.

       Rather, the record indicates that only one plaintiff, Winston, has evidence that

supports an actionable hostile work environment claim. Ranzino made three derogatory

comments to Winston, including the N-word. With respect to Strickland, as mentioned,

Shields referred to her as a "nappy head" in front of several other investigators (though

not in the presence of Strickland herself), but for the reasons explained below, the

evidence is insufficient to support her hostile work environment claim.



                                             22
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 23 of 36 PageID #:2253




       In their opening brief, the defendants first argue that there is no basis for

employer liability, which is the fourth element of a hostile work environment claim,

contending that the individual defendants—Neal, Ranzino, Rohloff, and Shields—did not

have the power to hire, fire, or promote the plaintiffs. Defs.' Opening Mem. at 2-3. Title

VII provides that employers are strictly liable for the discriminatory acts perpetrated by

supervisors. Johnson, 892 F.3d at 904.

       The defendants' own deposition testimony contradicts the assertion that they

were not supervisors within the meaning of Title VII. For instance, Shields, who was

EMU's executive director before retiring, testified that the EMU's management, including

himself and the other defendants, who were chiefs or deputy chiefs, "put people in

positions to fulfill the wants and needs of the department." Shields Dep. 134:22-135:11.

Ranzino, a chief, similarly testified that he "was one of the people responsible" for

assigning work responsibilities in the EMU. Ranzino Dep. 43:1-46:20. There is also

sufficient evidence in the record of defendants Ranzino and Shields invoking their

authority as supervisors to threaten discipline against EMU investigators via write-ups or

complaints; they also invoked their authority in some instances to increase or reduce

disciplinary action. The defendants' contention that the plaintiffs lack evidence to impose

liability on the Cook County Sheriff's Department thus lacks merit; there is at least a

genuine factual dispute on this point. A jury reasonably could find that Ranzino and

Shields had the "power to directly affect the terms and conditions of employment"

because they "supervise[d] and control[led] the employees." Johnson, 892 F.3d at 905.

       The testimony submitted by certain plaintiffs—namely Strickland and Winston—

reviewed in the light most favorable to the plaintiffs, certainly "reflects a racist attitude"



                                              23
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 24 of 36 PageID #:2254




on the part of defendants Ranzino and Shields. "A remark or action by a decision-

maker reflecting unlawful animus may be evidence of his or her attitudes more

generally." Joll v. Valparaiso Cmty. Schs., 953 F.3d 923, 935 (7th Cir. 2020).

       Relatedly, although the Seventh Circuit has indicated "that one or two utterances

of the N-word are not severe or pervasive enough to rise to the level of establishing

liability absent an unusually severe, physically threatening, or humiliating incident,"

Gates, 916 F.3d at 637-38 (internal quotation marks omitted), there is a "critical"

distinction between hostile work environment claims based on co-workers uttering

racially offensive language and cases involving such conduct by supervisors. Id. at 638.

In this case, the offensive conduct involves supervisors, which the Seventh Circuit

regards as more serious. "We have repeatedly treated a supervisor's use of racially

toxic language in the workplace as much more serious than a co-worker's." Id.

       The Court concludes that a reasonable jury could find comments toward Winston

and Strickland—including Ranzino's use of the N-word, statement that the African-

American investigators all look alike, and reference to African-American investigators as

"boy" or "boys," as well as Shields's use of "nappy-head[ed]" to describe Strickland in

front of other investigators—to amount to harassment based on race, thereby satisfying

the first two elements of a hostile work environment claim. "Given American history, we

recognize that the [N-word] . . . can have a highly disturbing impact on the listener."

Johnson, 892 F.3d at 903. "A reasonable jury could find that these words, among them

one of the most racially derogatory word [sic] in the English language, that the plaintiffs

heard were unwelcome. . . ." Id.

       None of the other plaintiffs, however, have introduced any evidence that they



                                             24
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 25 of 36 PageID #:2255




experienced inappropriate remarks that could be construed as unwelcome race-based

harassment by a reasonable factfinder, and thus they cannot establish the first two

elements of their hostile work environment claims. The defendants are entitled to

summary judgment on those plaintiffs' claims.

       Turning to the third element of Winston and Strickland's hostile work environment

claims, the Court must determine whether a reasonable jury could find the racial

harassment they faced was so severe or pervasive that it altered the conditions of

employment and created as hostile work environment. In Harris v. Forklift Systems,

Inc., 510 U.S. 17 (1993), the Supreme Court explained what could be actionable in the

context of a hostile work environment claim:

       Title VII comes into play before the harassing conduct leads to a nervous
       breakdown. A discriminatorily abusive work environment, even one that
       does not seriously affect employees' psychological well-being, can and
       often will detract from employees’ job performance, discourage employees
       from remaining on the job, or keep them from advancing in their careers . .
       . The appalling conduct alleged in Meritor, and the reference in that case
       to environments "so heavily polluted with discrimination as to destroy
       completely the emotional and psychological stability of minority group
       workers," merely present some especially egregious examples of
       harassment. They do not mark the boundary of what is actionable.

Id. at 22 (quoting Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 66 (1986)); see

also Gates, 916 F.3d at 637 (quoting the same passage from Harris). The third

element—the requirement to show "severe and pervasive" conduct—includes both an

objective and subjective component. The conduct must "create an objectively hostile or

abusive work environment—an environment that a reasonable person [in the plaintiff's

position] would find hostile or abusive," and the victim must "subjectively perceive the

environment to be abusive." See Harris, 510 U.S. at 21.

       The record evidence of racial harassment faced by Strickland appears to

                                            25
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 26 of 36 PageID #:2256




exclusively concern Shields's use of the term "nappy head" in reference to her. There is

no other evidence of racial harassment toward her on the part of Shields or anyone

else. For instance, Rohloff's five-day suspension of Strickland was reduced by Shields,

and Strickland never heard Rohloff make racist comments. Further, she did not

attribute Ranzino's decision assigning her to secretarial duties twice as racially-

motivated. Strickland did, however, testify during her deposition that the single incident

in which Shields referred to her as a "nappy head" caused her to have a significant

emotional reaction, in part because several other officers witnessed the incident and

repeatedly discussed it with her. Strickland Dep. 48:21-58:3. A reasonable jury could

find, based on Strickland's testimony, that she in fact subjectively perceived the EMU

work environment to be abusive because of Shields's conduct toward her.

              a.     Strickland

       The question of whether Strickland has produced enough evidence for a

reasonable jury to conclude that the environment was objectively hostile was the key

point addressed by the defendants in their motion for reconsideration of the Court's

June 24 order denying summary judgment on Strickland's hostile work environment

claims. In that motion, the defendants argued that the Court's ruling—that Strickland

can maintain her hostile work environment claims because Shields used the term

"nappy head" in front of her—was contrary to the evidence, in particular Strickland's

own deposition testimony that she learned of Shields's comment secondhand. See Mot.

for Reconsideration at 1-2. In response, Strickland argues that "the fact that Strickland

did not hear the comment directly is of no significance based on the facts here." Resp.

to Mot. for Reconsideration at 2 (dkt. no. 123). Strickland cites Rodgers v. Western-



                                            26
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 27 of 36 PageID #:2257




Southern Life Insurance Co., 12 F.3d 668 (7th Cir. 1993), in which the Seventh Circuit

held that the use of an unambiguously racial epithet—in that case it was the N-word,

used twice in the plaintiff's presence—"by a supervisor in the presence of his

subordinates" can contribute to an abusive work environment. Id. at 675. But the

Rodgers decision is inapposite. As indicated, the supervisor in Rodgers directed a

racial epithet at the plaintiff, twice. In the present case there is no evidence that Shields

used any racially charged language in Strickland's presence; rather she heard about it

secondhand. Rodgers is not authority for the proposition that a worker who learns from

someone else that a supervisor used a racist epithet about the worker can maintain a

hostile work environment claim.

       Strickland also argues in response to the motion for reconsideration that the

record contains evidence indicating that she was subject to "more than just one isolated

racial epithet." Resp. to Mot. for Reconsideration at 3. First, Strickland argues that

Shields used the N-word in front of her. Id. But this is contrary to Strickland's own

deposition testimony, in which she testified that she has never heard Shields—or any

other investigator—use the N-word. Strickland Dep. 42:19-43:16. Second, Strickland

argues that Shields referred to African-American employees as "you all" and "you

people." Resp. to Mot. for Reconsideration at 3. Although Shields's use of this

terminology appears to be undisputed, it is not racially-oriented on its face, and

Strickland offers no contextual evidence that would permit a finding that the comments

were race-based and not, say, simply a reference to investigators as a group. To be

more specific, it appears that the plaintiffs' contention is that the "you people"-type

statements were made at roll call, but there is no evidence suggesting that the audience



                                             27
    Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 28 of 36 PageID #:2258




was predominantly African-American or any other evidence—such as evidence that this

was targeted at particular listeners—that would permit a reasonable jury to find these

statements were racially-oriented. 4 The Court cannot simply assume this; there has to

be supporting evidence, and Strickland has offered none. In short, the other points

made by Strickland in her response to the motion for reconsideration do not support her

hostile work environment claims.

        Finally, Strickland contends that Ranzino told her—on perhaps two occasions—

that she should be doing secretarial work and assigned her to secretarial duties. This,

Strickland contends, is further evidence of racial hostility. But this contention does not

involve Shields. Nor has Strickland made any attempt to point to evidence that would

permit a finding that this was a race-based comment. Under the circumstances, no

reasonable jury could find these comments contributed to a racially hostile work

environment.

        In sum, for the purpose of the motion for summary judgment, the only evidence

offered by Strickland that supports her claim is Shields's use of the word "nappy head"

in reference to her, but not in her presence. In arguing that this evidence would permit

a finding of a hostile work environment, Strickland cites the Seventh Circuit's decision in




4 There is some evidence that the majority of investigators were African-American, but
this tells us nothing about the demographics of who was in the room when Shields
referred to "you people." See Defs.' Stat. of Facts ¶ 25 (factual statement that the
majority of EMU investigators are African-American); Pls.’ Resp. to Defs.’ Stat. of Facts
¶ 25 (disputing this fact); Strickland Dep. 37:22-24 (testifying that she "can't say"
whether the majority of investigators in the EMU are African-American); Slaughter Dep.
94:22-24 (testifying that the majority of investigators in the EMU are African-American).
One would think that if the audience for these comments was predominantly African-
American, it would have been relatively simple for the plaintiffs to offer testimony or
affidavits to that effect. Yet the plaintiffs have pointed to no such evidence.
                                            28
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 29 of 36 PageID #:2259




Rodgers and its decision in Gates. But both of these cases involved a supervisor's use

of the N-word, directly to the plaintiff employee. Rodgers, 12 F.3d at 675; Gates, 916

F.3d at 638. Thus if the Court were to consider Shields's use of the term "nappy-head"

as the equivalent of a supervisor's use of the N-word—as the Court is inclined to do—

these cases do not lend support to Strickland's claim. See Gates, 916 F.3d at 638 ("[I]n

evaluating whether offensive language created hostile work environment, it is necessary

to note 'whether the remarks were stated directly to the plaintiff or whether the plaintiff

heard them secondhand'"). Though the Court cannot and does not rule out the

possibility that a plaintiff might be able to make out a hostile work environment claim

based entirely on statements and actions learned about secondhand, see Dandy v.

United Parcel Serv., 388 F.3d 263, 271-72 (7th Cir. 2004), the evidence actually cited

by the plaintiffs—as contrasted with their brief's characterization of that evidence—does

not reflect anything sufficiently widespread, pervasive, or even repetitive to permit a

reasonable jury to find that Strickland was subjected to a work environment objectively

characterized as racially hostile.

       The Court does not reach this conclusion lightly. There is no doubt that

"[o]ffensive comments can create a hostile environment." Johnson v. Advocate Health

& Hosps. Corp., No. 14 C 8141, 2016 WL 5871489, at *7 (N.D. Ill. Oct. 7, 2016), aff'd in

part, rev'd in part, 892 F.3d 887 (7th Cir. 2018). And even "[o]ne overtly racial comment

is too many in terms of basic civility and expected workplace norms. . . ." Id. "But,

isolated comments, even if offensive, must be extremely serious to be actionable." Id.

Here the plaintiffs have not identified any evidence that any racially offensive

statements were made in Strickland's presence, and the out-of-presence statements



                                             29
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 30 of 36 PageID #:2260




and conduct that they cite is insufficient to permit a reasonable jury to find in her favor.

Accordingly, the defendants are entitled to summary judgment on Strickland's section

1983 (count 1) and Title VII (count 3) hostile work environment claims.

              b.      Winston

       Winston, however, has introduced sufficient evidence with respect to the element

of severe or pervasive conduct perpetrated by Ranzino. As previously mentioned,

Ranzino, a supervisor, made racially offensive comments toward Winston on three

separate occasions, and in some instances in the presence of other African-American

investigators. Winston's deposition testimony would allow a reasonable jury to conclude

that he subjectively perceived Ranzino's conduct as severe or pervasive enough to

create an abusive work environment. Specifically, Winston testified that he and other

African-American investigators asked Ranzino multiple times to stop engaging in

discriminatory conduct towards them, Winston Dep. 91:9-92:7; he complained to the

Union and supervisors about Ranzino's conduct, Id. at 107:1-21; and he was appalled

when Ranzino called him the N-word and discussed the incident with Walker. Id. at

105:2-107:3. A reasonable jury could find this conduct sufficient to meet both the

subjective and objective components of the hostile work environment standard.

       In sum, Winston has identified specific, admissible evidence that would support a

jury finding in his favor with respect to all four elements of his Title VII claims as well as

his section 1983 claims against Ranzino. The Court therefore denies the defendants'

motion for summary judgment with respect to these claims.

E.     Retaliation

       Next, the Court turns to the plaintiffs' retaliation claims in count 4, which they



                                              30
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 31 of 36 PageID #:2261




assert under Title VII. In their complaint, the plaintiffs contend that they "engaged in or

were engaging in protected activity under federal law," such as "filing internal

complaints, grievances, memorandums and incident reports." Compl. ¶ 106. They

allege that they were "subjected to the adverse employment actions," including "failure

to provide Plaintiffs a safe working environment," because "of their participation in filing

internal complaints, grievances, memorandums, and incident reports that drew attention

to various violations within Defendants' control." Id. ¶¶ 107-08. Accordingly, the

plaintiffs contend, the defendants' adverse employment actions "would not have

occurred but for" their protected activities, and they allege that they have suffered

"severe and substantial damages" because of the defendants' retaliatory conduct. Id.

¶¶ 109-110.

       To prevail on a retaliation claim under Title VII, the plaintiffs must "present

evidence of (1) a statutorily protected activity; (2) a materially adverse action taken by

the employer; and (3) a causal connection between the two." Volling v. Kurtz

Paramedic Servs., Inc., 840 F.3d 378, 383 (7th Cir. 2016).

       The plaintiffs' purported evidence of retaliation is challenging to follow, in part

because they cite several distinct parts of the record. The plaintiffs argue that "Shields

knew about the EEOC charges filed against him by Winston prior to charges seeking his

termination were filed" and they cite Shields's deposition testimony to back this

contention. Pls.' Resp. Br. at 17. But the plaintiffs' contentions are not supported by

their citation to Shields's testimony, and there does not appear to be support for their

contention elsewhere in the record. Shields testified that he was "not sure when" he

"became aware" of the EEOC complaints that certain plaintiffs filed with the EEOC in



                                             31
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 32 of 36 PageID #:2262




July 2016. Defs.' Ex. L, Shields Dep. Vol. II 9:8-15. Contrary to the plaintiffs' argument,

Shields did not testify when he became aware of Winston's EEOC complaint; he

testified only that he became aware of it at some point. Pls.' Resp. Br. at 17.

Furthermore, the record evidence does not support the plaintiffs' contention that Shields

fabricated a complaint of time theft fraud against certain plaintiffs. Id. at 7. Rather, it

appears that Winston and Ferguson were erroneously subpoenaed to come to Court by

the state's attorney and this mishap prompted Shields to investigate whether they

committed timecard fraud. The record—including Winston and Ferguson's own

testimony—reflects that neither of them were subjected to any actual discipline by

Shields or anyone else as a result of this incident.

       Next, the plaintiffs argue that Neal testified that African-American workers

complained about the workplace to him. Pls.' Resp. Br. at 17. That's all well and good,

but Neal did not testify that these complaints in any way resulted in retaliation, and the

plaintiffs offer no other evidence connecting their complaints to retaliatory action. The

rest of the plaintiffs' citations to deposition testimony do not support their contention that

supervisors subjected the plaintiffs to adverse employment decisions because they filed

grievances. Id.

       The defendants' argument that the plaintiffs' retaliation claims cannot survive

summary judgment because there is no evidence of a nexus between protected

activities and adverse actions is therefore persuasive. Defs.' Opening Mem. at 17.

Without evidence of a causal connection between instances of protected activities, such

as grievances and complaints filed by the plaintiffs, or adverse actions taken by any of

the defendants, the plaintiffs' retaliation claims fall short of raising genuine disputes of



                                              32
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 33 of 36 PageID #:2263




material fact for trial. There is no evidence from which a reasonable jury could return a

verdict in their favor on these claims. The defendants are therefore entitled to summary

judgment on the plaintiffs' retaliation claims.

F.     Monell

       In their complaint, the plaintiffs allege that the "misconduct" described elsewhere

in the complaint "was undertaken with willful indifference to Plaintiffs' rights" and "was

undertaken pursuant to the policy and practice of Defendants." Compl. ¶¶ 95-96.

Specifically, the plaintiffs contend that Dart, as Cook County Sheriff, "fails to adequately

discipline, supervise and control its supervisory officers, and that its failure to do so

manifests deliberate indifference"; "fails to properly and fully investigate misconduct by

Cook County Sheriff supervisory officers"; "facilitates the type of misconduct here by

failing to adequately punish and discipline prior instances of similar misconduct"; and

"has failed to act to remedy the patterns of abuse described in the preceding

paragraphs, despite actual knowledge of the same, thereby causing the types of injuries

alleged here." Id. ¶ 96.

       In their response brief, the plaintiffs do not point to any evidence—neither

deposition testimony or anything else—that would support a jury finding either an

express policy of discrimination, an established practice or custom or discrimination, or

discriminatory conduct by an official with final policy-making authority, namely Sheriff

Dart. See Pls.' Resp. Br. 19-20. In fact, the section of the plaintiffs' brief that concerns

the Monell claim consists entirely of a description of when a Monell claim is actionable;

they make no effort to point to evidence that would permit a reasonable jury to find in

their favor on a Monell claim in this case. See id. To the extent that the plaintiffs



                                              33
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 34 of 36 PageID #:2264




suggest that the Sheriff's Department should be liable because it "employ[s] individuals

who engage in wrongdoing," this is insufficient under Monell. "[F]or liability to attach, a

plaintiff must demonstrate that the municipality itself caused or participated in the

deprivation of his or her constitutional rights." Conwell v. Johnson, No. 12 C 10062,

2016 WL 6661169, at *21 (quoting Monell, 436 U.S. at 691).

       The defendants argue that plaintiffs have identified no evidence to support their

Monell claim. Defs.' Opening Mem. at 18-19. They are right. Because the plaintiffs

have not shown the existence of a genuine dispute of fact with respect to the threshold

element of a Monell claim—a policy of the Sheriff—the claim cannot proceed. The

Sheriff's Department is entitled to summary judgment on the Monell claim.

G.     State claims

       Finally, the plaintiffs assert several claims under state law. In count 7, the

plaintiffs contend that defendants Dart and the Cook County Sheriff's Department

committed the tort of negligent retention by retaining Neal, Ranzino, Rohloff, and

Shields in supervisory positions despite the fact that knew or should have known of their

unfitness. See Compl. ¶¶ 123-26. In count 8, the plaintiffs contend that Cook County is

liable based on respondeat superior for the alleged tortious acts committed by Neal,

Ranzino, Rohloff, and Shields because they were agents of Cook County at all relevant

times and acted within the scope of their employment. See Compl. ¶¶ 127-29. In count

9, the plaintiffs seek a declaratory judgment, namely a "judicial declaration" that the

defendants "violated their rights under Title VII and the IDHR." Compl. ¶¶ 130-31.

       The plaintiffs' discussion of their negligent retention, respondeat superior, and

declaratory judgment claims comprises five sentences—none of which suggests the



                                             34
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 35 of 36 PageID #:2265




existence of a genuine dispute of material fact with respect to any of these claims.

Illinois law provides:

       An action for negligent hiring or retention of an employee requires the
       plaintiff to plead and prove (1) that the employer knew or should have
       known that the employee had a particular unfitness for the position so as
       to create a danger of harm to third persons; (2) that such particular
       unfitness was known or should have been known at the time of the
       employee's hiring or retention; and (3) that this particular unfitness
       proximately caused the plaintiff's injury.

McComb v. Bugarin, 20 F. Supp. 3d 676, 682 (N.D. Ill. 2014) (quotations omitted). The

plaintiffs point to no evidence to support a claim that any of the defendants were unfit for

their supervisory positions, let alone whether Cook County knew or should have known

of their supposed unfitness. Nor do they discuss the point in their brief. They have

essentially forfeited these claims by failing to argue them. "'A party forfeits an argument

. . . by raising it in a perfunctory or general matter.'" Empire Indus. Inc. v. Winslyn

Indus., LLC, No. 18 C 698, 2021 WL 1172653, at *5 (N.D. Ill. Mar. 29, 2021) (quoting

United States v. Sheth, 924 F.3d 425, 435 (7th Cir. 2019)).

       Turning to the plaintiffs' respondeat superior theory, which they assert as an

independent claim, Illinois law is clear: "vicarious liability is not itself a claim or cause of

action." Wilson v. Edward Hosp., 2012 IL 112898 ¶ 24. Without a viable underlying tort

claim, the plaintiffs' respondeat superior "claim" cannot stand alone. Accordingly, the

defendants are entitled to summary judgment with respect to count 8 of the complaint.

       Finally, the plaintiffs appear to seek relief under the Declaratory Judgment Act,

22 U.S.C. § 2201(a), but their contentions are unclear and conclusory. The plaintiffs do

not cite any evidence in support of their request for a declaratory judgment in fact, their

argument concerning this claim consists of one sentence. See Pls.' Resp. Br. at 21



                                              35
 Case: 1:18-cv-05726 Document #: 129 Filed: 08/17/21 Page 36 of 36 PageID #:2266




("Declaratory relief of the respective parties' rights and duties."). This argument is also

forfeited. In any event, a request for declaratory relief is not an independent cause of

action. Sieving v. Continental Cas. Co., --- F. Supp. 3d ---, 2021 WL 1614516, at *7

(N.D. Ill. Apr. 26, 2021). "The purpose of declaratory judgment is to deprive the

defendant of delay as a weapon by declaring the parties' legal rights in anticipation of

some future conduct." Thompson v. Ortiz, 619 F. App'x 542, 544 (7th Cir. 2015).

Accordingly, the defendants are entitled to summary judgment with respect to the

plaintiffs' "declaratory relief" claim in count 9 of the complaint.

                                         Conclusion

       For the foregoing reasons, the Court grants the defendants' motion for summary

judgment [dkt. no. 108] on all of the plaintiffs' claims (counts 1 through 9), except for

count 3 of the complaint to the extent it includes plaintiff Winston's hostile work

environment claims under Title VII, and count 1 to the extent it includes Winston's

claims under 42 U.S.C. §§ 1981/1983.

                                                   ________________________________
                                                        MATTHEW F. KENNELLY
                                                        United States District Judge
Date: August 17, 2021




                                              36
